t c memo united_states tax_court joann thompson f k a joann bates petitioner v commissioner of internal revenue respondent docket no filed date charles n woodward for petitioner elizabeth downs for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax and an addition_to_tax under sec_6651 unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in the amounts of dollar_figure and dollar_figure respectively petitioner resided in guthrie oklahoma when she filed her petition in this case the issue is whether dollar_figure petitioner received from united design corp united is excludable from gross_income under sec_104 background the facts may be summarized as follows prior to date petitioner worked for the oklahoma school system in date she was employed by united and became united's personnel manager in december of that year petitioner reported to robert m clinton vice president of united after becoming the personnel manager conflicts developed between petitioner and other employees of united the controversies centered around petitioner's veracity concerning certain events at united at mr clinton's suggestion petitioner was referred to the university of oklahoma health sciences center for evaluation that evaluation found that petitioner did not appear to be suffering from brain dysfunction or psychopathology however on date mr clinton wrote to petitioner that united had determined to release you from your at-will employment effective this same date the reasons for this decision petitioner concedes that if the dollar_figure is includable in gross_income she is liable for the addition_to_tax under sec_6651 for failure to timely file her return include your inability to effectively manage the central functions of the personnel department in recognition of your past service to the company we have decided to offer you the opportunity to submit a voluntary resignation in exchange for a severance package consisting of the following severance_pay severance_pay in the total amount of dollar_figure this payment amounts to twelve weeks of severance_pay in consideration for the severance package described herein the company asks you to i execute a voluntary resignation see attached and ii sign a release and waiver of claims see attached this offer is non-negotiable the release provided inter alia i in consideration of payments to be made to me in the sum of dollar_figure in addition to other sufficient and valuable consideration release waive and discharge united design corporation of from any and all claims actions causes of actions damages costs expenses and compensation known or unknown which i may now have incidental to or in connection with my employment and or any cessation thereof i represent that i have no injuries or claims against united design corporation other than those being expressly released herein and which claims are expressly denied by united design corporation and that i intend to release all claims including but not limited to the age discrimination in employment act the letter of resignation stated that petitioner was resigning her employment for reasons purely personal and not connected to her employment or working conditions petitioner executed both the release and the letter of resignation after her resignation petitioner interviewed with the local school system and was hired as superintendent of schools commencing on date mr clinton was of the opinion that united had valid reasons to terminate petitioner's employment united had a policy of paying severance amounts when an employment was terminated that typically were determined by the weekly salary multiplied by some number of weeks it also had a practice of obtaining releases from employees whose employment was terminated initially united's proposed severance payment was for or weeks after discussions with petitioner her attorney guy jackson mr jackson and united's in-house counsel the weekly component of the severance_pay was increased to weeks in deciding the amount of severance_pay mr clinton specifically did not intend to compensate petitioner for any personal injury petitioner did not state to mr clinton any claims she felt she may have had he never heard that there was a claim for personal injury from psychological mental and emotional distress at the outset of her difficulties at united petitioner had contacted mr jackson mr jackson considered possible tort claims of unjust dismissal and wrongful discharge and claims based on negligent infliction of emotional distress he also would have considered an age discrimination claim mr jackson had discussions with united's in-house counsel concerning petitioner's potential claims the release was drafted by united and united did not want the tort claims of unjust discharge wrongful termination and emotional distress specified in the release united at petitioner's request did not include the dollar_figure on the form_w-2 issued to petitioner for rather united issued a form 1099-misc for the payment on her federal_income_tax return petitioner revealed the dollar_figure but took the position that the payment was excluded from gross_income under sec_104 respondent determined that the payment was not excludable discussion sec_61 defines gross_income broadly as all income from whatever source derived the supreme court has given a liberal construction to this broad phraseology in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 exclusions from income are matters of legislative grace and are construed narrowly 515_us_323 966_f2d_668 fed cir a taxpayer seeking a deduction or exclusion must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also commissioner v schleier supra sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the term 'damages received whether by suit or agreement ' means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs there are two separate requirements that petitioner must satisfy under sec_104 the underlying cause of action giving rise to the recovery is 'based upon tort or tort type rights' and the damages were received 'on account of personal injuries or sickness ' commissioner v schleier supra pincite for purposes here we are willing to assume that under the applicable oklahoma law petitioner may have had some claim against united in the nature of a tort or tort type cause of action see barnes v commissioner tcmemo_1997_25 the more difficult question however is whether the dollar_figure was received on account of a tort or tort type cause of action the question is for what was the amount_paid 105_tc_396 affd 121_f3d_393 8th cir we are primarily concerned with united's intent in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 while there was not a comprehensive settlement agreement the agreement reflected in the correspondence between petitioner and united indicated that united considered that the amount was paid as severance_pay petitioner's letter of resignation states that she resigned for personal reasons that were not connected with her employment the only mention of petitioner's claims against united is in the release which releases united from any and all claims actions causes of actions damages costs expenses and compensation including claims under the age discrimination in employment act of adea publaw_90_202 81_stat_602 included in the release are claims that do not fall within the ambit of sec_104 see eg commissioner v schleier supra adea knuckles v commissioner supra compensation furthermore mr clinton was unaware of any specific tort claims that may have been raised against united we recognize that any involuntary employment termination may involve mental anguish that may be classified as a tort damage on the other hand there is no indication here that the dollar_figure was paid to compensate petitioner for that type of damage therefore the dollar_figure severance payment is not excludable from gross_income under sec_104 to reflect the foregoing decision will be entered for respondent
